Motion by respondent (1) to reargue the motion to disaffirm the report of the special referee and to reargue that portion of this court’s decision and order which suspended the respondent for a period of one year to amend the order to call for a punishment of less than suspension, (2) for leave to appeal to the Court of Appeals from the order of this court dated September 19, 1983, and (3) to stay the effective date of the suspension pending the reargument or in the alternative, pending determination of the appeal by the Court of Appeals. Motion denied in all respects. The temporary stay contained in the order to show cause dated October 14, 1983 is vacated and the one-year suspension as directed by the order dated September 19,1983 is to commence this date, November 4, 1983. Mollen, P. J., Damiani, Lazer, Mangano and Brown, JJ., concur.